DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because reference numeral 240 in Figs. 3 and 4 appears to be in error for reference numeral 220.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not narrative in form and uses the phrase “disclosed herein”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressure member…configured to inject air into the supply part” in claims 1 and 2;
“a touch member coupled to communicate with an exit of the supply part at a remaining end of the body part, and configured such that a cosmetic material introduced through the material introduction through hole is transferred thereto” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 5, the recitation of “a second discharge guide portion” in lines 1-2 leads to confusion, since there is no first discharge guide portion recited in claim 5 or 1, from which claim 5 depends.  Thus, it is unclear if applicant intends to recite a single discharge guide portion or two discharge guide portions.
	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 11-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200274588 (Kang).
With regard to claim 1, Kang discloses a cosmetic container (cosmetic powder applying apparatus 100) having a touch member (brush 20) to which a cosmetic material is transferred by means of pressurized air (from FIT translation: “as the air pressure inside the air inlet 30 increases, the rear end valve 34 is closed (FIG. 3B) and the front end valve 33 is opened. The air in the air inlet 30 is introduced into the air transfer pipe 35 through the open end valve 33 (FIG. 3A), and the air of the air transfer pipe 35 is the rear end hole 22b of the second body 22. Is blown into the space between the filter 36 and the second body 22 (FIGS. 3C and 3F). This jet air flows in through the tip hole 22a of the second body 22 and the tip hole 37a or the rear end 37b of the sliding tube 37 again while forming a vortex (Figs. 3C and 3F).), It is discharged to the brush 20 through the annular rib 38 (Fig. 3d). At this time, the cosmetic powder in the third body 23 is sucked out through the filter 36 in accordance with the vortex of the air (Fig. 3e), mixed with the air is discharged to the brush 20 (Fig. 3d).”), the cosmetic container comprising: a body part (body 23) having an empty hollow shape (Figs. 2 and 5), and provided with a cosmetic material accommodation portion therein (see unlabeled cosmetic within body 23 in Figs. 2 and 5); a supply part (transfer pipe 35) disposed to pass through the material accommodation portion of the body part (Figs. 2 and 5), provided in a hollow tube shape (pipe 35, Figs. 2 and 5), and configured such that an air discharge through hole (hole 22b) is formed on one side of a partition  disposed inside a hollow tube (see annotated Fig. below) and a material introduction through hole (front end hole 22a) is formed on a remaining side of the partition (see annotated Fig. below); a pressure member coupled to communicate with an entrance of the supply part at one end of the body part, and configured to inject air into the supply part (from FIT translation: “as the air pressure inside the air inlet 30 increases, the rear end valve 34 is closed (FIG. 3B) and the front end valve 33 is opened. The air in the air inlet 30 is introduced into the air transfer pipe 35 through the open end valve 33 (FIG. 3A), and the air of the air transfer pipe 35 is the rear end hole 22b of the second body 22. Is blown into the space between the filter 36 and the second body 22 (FIGS. 3C and 3F). This jet air flows in through the tip hole 22a of the second body 22 and the tip hole 37a or the rear end 37b of the sliding tube 37 again while forming a vortex (Figs. 3C and 3F).), It is discharged to the brush 20 through the annular rib 38 (Fig. 3d). At this time, the cosmetic powder in the third body 23 is sucked out through the filter 36 in accordance with the vortex of the air (Fig. 3e), mixed with the air is discharged to the brush 20 (Fig. 3d).”); and a touch member (brush 20) coupled to communicate with an exit of the supply part at a remaining end of the body part (see Figs. 2 and 5, and configured such that a cosmetic material introduced through the material introduction through hole is transferred thereto (from FIT translation “At this time, the cosmetic powder in the third body 23 is sucked out through the filter 36 in accordance with the vortex of the air (Fig. 3e), mixed with the air is discharged to the brush 20 (Fig. 3d).”).

    PNG
    media_image1.png
    484
    451
    media_image1.png
    Greyscale

With regard to claim 2, Kang discloses a cosmetic container (cosmetic powder applying apparatus 100) having a touch member (brush 20) to which a cosmetic material is transferred by means of pressurized air (from FIT translation: “as the air pressure inside the air inlet 30 increases, the rear end valve 34 is closed (FIG. 3B) and the front end valve 33 is opened. The air in the air inlet 30 is introduced into the air transfer pipe 35 through the open end valve 33 (FIG. 3A), and the air of the air transfer pipe 35 is the rear end hole 22b of the second body 22. Is blown into the space between the filter 36 and the second body 22 (FIGS. 3C and 3F). This jet air flows in through the tip hole 22a of the second body 22 and the tip hole 37a or the rear end 37b of the sliding tube 37 again while forming a vortex (Figs. 3C and 3F).), It is discharged to the brush 20 through the annular rib 38 (Fig. 3d). At this time, the cosmetic powder in the third body 23 is sucked out through the filter 36 in accordance with the vortex of the air (Fig. 3e), mixed with the air is discharged to the brush 20 (Fig. 3d).”), the cosmetic container comprising: a body part (body 23) having an empty hollow shape (Figs. 2 and 5), and provided with a cosmetic material accommodation portion therein (see unlabeled cosmetic within body 23 in Figs. 2 and 5); a supply part (transfer pipe 35) disposed to pass through the material accommodation portion of the body part (Figs. 2 and 5), provided in a hollow tube shape (pipe 35, Figs. 2 and 5), and configured such that a plurality of material introduction through holes are formed in a hollow tube (see front end holes 22a in annotated Fig. below); a pressure member coupled to communicate with an entrance of the supply part at one end of the body part, and configured to inject air into the supply part (from FIT translation: “as the air pressure inside the air inlet 30 increases, the rear end valve 34 is closed (FIG. 3B) and the front end valve 33 is opened. The air in the air inlet 30 is introduced into the air transfer pipe 35 through the open end valve 33 (FIG. 3A), and the air of the air transfer pipe 35 is the rear end hole 22b of the second body 22. Is blown into the space between the filter 36 and the second body 22 (FIGS. 3C and 3F). This jet air flows in through the tip hole 22a of the second body 22 and the tip hole 37a or the rear end 37b of the sliding tube 37 again while forming a vortex (Figs. 3C and 3F).), It is discharged to the brush 20 through the annular rib 38 (Fig. 3d). At this time, the cosmetic powder in the third body 23 is sucked out through the filter 36 in accordance with the vortex of the air (Fig. 3e), mixed with the air is discharged to the brush 20 (Fig. 3d).”); and a touch member (brush 20) coupled to communicate with an exit of the supply part at a remaining end of the body part (see Figs. 2 and 5, and configured such that a cosmetic material introduced through the material introduction through hole is transferred thereto (from FIT translation “At this time, the cosmetic powder in the third body 23 is sucked out through the filter 36 in accordance with the vortex of the air (Fig. 3e), mixed with the air is discharged to the brush 20 (Fig. 3d).”).

    PNG
    media_image2.png
    484
    451
    media_image2.png
    Greyscale

	With regard to claims 3 and 15, which respectively depend from claims 1 and 2, Kang discloses the body part is provided with a seating portion on which the pressure member is seated (see annotated Fig. below).

    PNG
    media_image3.png
    564
    391
    media_image3.png
    Greyscale

With regard to claims 6 and 16, which respectively depend from claims 1 and 2, Kang discloses a backflow prevention member (valve 33) is disposed inside the supply part (see Figs. 2 and 5).

With regard to claims 11 and 18, which respectively depend from claims 1 and 2, Kang discloses the pressure member is provided as a bellows structure capable of extending and contracting (corrugation tube 31, “the push button 27 is pressed to compress the spring 32 and the corrugated container 31”, “when the force pushing the push button 27 is removed, the spring 32 and the corrugation tube 31 which have been compressed are restored”).

With regard to claim 12, which depends from claim 11, Kang discloses a cover (push button 27) is provided on an outside of the pressure member (Figs. 2 and 5).
With regard to claim 13, which depends from claim 11, Kang discloses an elastic spring (spring 32) disposed beside the bellows structure so as to guide the bellows structure through extension and contraction thereof (Figs. 2 and 5).

With regard to claims 14 and 19, which respectively depend from claims 1 and 2, Kang discloses a backflow prevention check valve (valve 33) is provided in a discharge hole of the pressure member (Figs. 2 and 5); and an air hole (having valve 34 therein, see Figs. 2 and 5) through which air is introduced (“Accordingly, the rear end valve 34 is opened and the front end valve 33 is closed while the air pressure in the air inlet 30 is reduced. Therefore, the outside air is introduced into the air inflow tube 30 through the rear end valve 34 opened”) is provided on one side of the pressure member (Figs. 2 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 200274588 (Kang) in view of KR 200233951 (Choi).
With regard to claim 4, which depends from claim 1, Kang discloses all of the recited features, as discussed above in detail, with the exception of a first discharge guide portion protruding outward is provided above the air discharge through hole.  However, such a construction is known from the teachings of Choi (see annotated Fig. below).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the guide portion taught by Choi to the device of Kang to guide flow of air towards the brush portion (as illustrated in the annotated Fig. below).

    PNG
    media_image4.png
    740
    550
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 7-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the following documents discloses cosmetic applicators having pressure generating mechanisms:
U.S. patent no. 6,142,695 (Byun); 
U.S. patent no. 6,234,181 (Lou);
U.S. patent no. 6,363,948 (Choi);
U.S. publication no. 2002/0040720 (Byun); and
U.S. patent no. 7,275,885 (Byun).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754